Citation Nr: 0218050	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a 
gastrointestinal disorder, to include an ulcer.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for service-
connected right shoulder disability, currently evaluated 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to 
August 1961, and from August 1962 to August 1964.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision by the RO in Atlanta, 
Georgia, which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a gastrointestinal disorder, to include an 
ulcer, denied service connection for hypertension, and 
denied an increase in a 10 percent rating for a service-
connected right shoulder disability.  The veteran appealed 
each of these determinations.


REMAND

In his VA Form 9 (substantive appeal) received in April 
2002, the veteran indicated that he wanted a hearing 
before a member of the Board at the RO (i.e. a Travel 
Board hearing).  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  By a letter to 
the veteran dated in June 2002, the RO proposed that his 
Board hearing be conducted using videoconferencing 
techniques.  He was told that if he did not respond by 
July 20, 2002, his video hearing would be canceled and his 
name would be kept on the list for a Travel Board hearing.  
The veteran did not respond to this letter.  The case must 
therefore be remanded to the RO for scheduling of a Travel 
Board hearing.

Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




